Order filed October 20, 2016




                                            In The

                      Fourteenth Court of Appeals
                                       ____________

                                 NO. 14-16-00718-CV
                                   ____________

                         In the Interest of B.R.B-G., a Child


                     On Appeal from the 306th District Court
                            Galveston County, Texas
                        Trial Court Cause No. 15CP0104


                                        ORDER

       This is an accelerated appeal from a judgment in a parental termination appeal.
Appellant’s brief was due October 19, 2016. No brief has been filed.

       Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is filed.
See Tex. R. Jud. Admin. 6.2(a). This accelerated schedule requires greater
compliance with briefing deadlines.

       Therefore we order appellant’s appointed counsel Marcela Ortiz-Taing to file
appellant’s brief no later than October 31, 2016. If the brief is not filed by that date,
counsel may be required to show cause why she should not be held in contempt of
court. In addition, the court may require appointment of new counsel due to the
failure to timely file appellant’s brief.

                                        PER CURIAM